By order of January 24, 2018, the application for leave to appeal the June 22, 2017 judgment of the Court of Appeals was held in abeyance pending the decision in People v. Kavanaugh (Docket No. 156408). On order of the Court, leave to appeal having been denied in People v. Kavanaugh , on December 27, 2018, 503 Mich. 933, 920 N.W.2d 612 (2018), the application is again considered. The appellant's motion to incorporate by reference the amicus curiae brief filed by the Prosecuting Attorneys Association of Michigan in People v. Kavanaugh is GRANTED. The application is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.